PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of				:
FINLEY, KENNETH R., et al.			:
Application No. 15/386,506			:	DECISION ON PETITION
Filing Date:   December 21, 2016		:
Attorney Docket No.:	105464.000030 /012008-311	


This is a decision on the petition filed June 11, 2021, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Non-Final Office Action mailed May 16, 2019, which set a shortened statutory period for reply of three (3) months.  A three (3) month extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 17, 2019.  A Notice of Abandonment was mailed December 13, 2019.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the non-final office action was sent in with the petition and a terminal disclaimer; (2) the petition fee of $2,100; and (3) the required statement of unintentional delay have been received.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 1656 for appropriate action in the normal course of business on the reply received.


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Charles P. Wakefield
	15407 McGinty Road West
	Wayzata, MN 55391